 1   Zachary M. Best, SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   Email: service@moorelawfirm.com
 5   Attorneys for Plaintiff,
     Francisca M. Moralez
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11   FRANCISCA M. MORALEZ,                           )     Case No. 4:18-cv-01512-HSG
                                                     )
12                  Plaintiff,                       )     PLAINTIFF FRANCISCA M.
                                                     )
13          vs.                                      )     MORALEZ’S REQUEST TO APPEAR BY
                                                     )     TELEPHONE AT CASE MANAGEMENT
14   MARK ANTHONY DE LA O,                           )     CONFERENCE; ORDER
                                                     )
15                                                   )
                    Defendant.                             Date: April 3, 2019
                                                     )
16                                                   )     Time: 1:30 p.m.
                                                     )     Courtroom: 2 (Oakland)
17                                                   )     Hon. Haywood S. Gilliam, Jr.
                                                     )
18                                                   )
                                                     )
19                                                   )
20
21          WHEREAS, a Case Management Conference in this matter is set for April 3, 2019 at

22   1:30 p.m. before District Judge Haywood S. Gilliam, Jr.;

23          WHEREAS, Plaintiff Francisca M. Moralez’s (“Plaintiff”) counsel, Zachary M. Best,

24   wishes to avoid the expenditure of fees and costs incident to in-person attendance at the Case

25   Management Conference. Notably, counsel for Plaintiff is based in the Sierra Nevada Foothills

26   and would incur fees and costs to travel 137 miles one-way (274 round-trip) driving nearly

27   three hours (minimum) each way to get to the Court to attend in-person. Plaintiff’s counsel is

28   able and willing to appear telephonically;

             PLAINTIFF FRANCISCA M. MORALEZ’S REQUEST TO APPEAR BY TELEPHONE AT
                            CASE MANAGEMENT CONFERENCE; ORDER

                                                  Page 1
 1          WHEREAS, additionally, Plaintiff’s counsel, Zachary M. Best, is currently suffering
 2   from a medical condition that prevents him from personally attending the Case Management
 3   Conference in this matter. He has consulted numerous medical professionals in an attempt to
 4   make progress, unfortunately progress has remained elusive. After several consultations with,
 5   and treatments from, medical providers, Mr. Best has been advised now that he must stay off
 6   his feet and receive further treatment, possibly including surgery, in an attempt to stabilize the
 7   situation. Mr. Best is willing to submit to the Court for in camera review medical
 8   documentation and a declaration confirming the specifics of his condition, but otherwise wishes
 9   to keep his medical information private and not subject to public disclosure.
10          WHEREAS, Plaintiff’s counsel will make arrangements to appear by CourtCall for the
11   Case Management Conference;
12          NOW, THEREFORE, request is hereby made that Plaintiff’s counsel be permitted to
13   appear telephonically by CourtCall at the Case Management Conference.
14
     Respectfully submitted,
15
16   Dated: March 27, 2019                        MOORE LAW FIRM, P.C.
17
18                                                /s/ Zachary M. Best
                                                  Zachary M. Best
19                                                Attorneys for Plaintiff,
                                                  Francisca M. Moralez
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

            PLAINTIFF FRANCISCA M. MORALEZ’S REQUEST TO APPEAR BY TELEPHONE AT
                           CASE MANAGEMENT CONFERENCE; ORDER

                                                  Page 2
 1                                             ORDER
 2
            Request having been made by Plaintiff to appear telephonically at the Case Management
 3
     Conference and good cause appearing;
 4
            IT IS HEREBY ORDERED that counsel for Plaintiff, Zachary M. Best, shall appear
 5
     telephonically at the Case Management Conference. Plaintiff’s counsel shall contact CourtCall
 6
     at (866) 582-6878 to make arrangements for the telephonic appearance.
 7
     Dated: March 28, 2019
 8                                                      United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

            PLAINTIFF FRANCISCA M. MORALEZ’S REQUEST TO APPEAR BY TELEPHONE AT
                           CASE MANAGEMENT CONFERENCE; ORDER

                                               Page 3
